 



Exhibit 10.16
EMPLOYMENT AGREEMENT
     This Agreement (herein so called) is made and entered into as of the 1st
day of January, 2006 by and between Metalico, Inc., a Delaware corporation
(hereinafter referred to as “Employer”), and Warren Jennings (hereinafter
referred to as “Employee”).
W I T N E S S E T H:
     WHEREAS, Employer desires to employ Employee, and Employee desires to be
employed by Employer, as an executive subject to the direction and control of
Employer, upon the terms and conditions hereinafter set forth;
     NOW, THEREFORE, in consideration of the premises, and of the mutual
covenants hereinafter set forth, the parties hereto agree as follows:
          1. Employment, Duties and Acceptance.
               1.1 Employment by Employer. Employer employs Employee, as of the
date hereof (the “Effective Date”) to render full-time services to Employer in a
supervisory and managerial capacity, and to manage its operations and that of
its subsidiaries. Employee shall perform the duties that are consistent with
such position as he shall reasonably be directed to perform by Employer.
               1.2 Acceptance of Employment. Employee accepts such employment
and shall render the services described above.
               1.3 Place of Employment. Employee’s principal place of employment
shall be Employer’s business location in Union County, New Jersey, subject to
reasonable travel as the rendering of the services hereunder may require.
          2. Term. The term of Employee’s employment by Employer hereunder (the
“Employment Period”) shall be for a period of three (3) years from the Effective
Date terminating on December 31, 2008, subject to the termination provisions of
Sections 6.1 through 6.5 hereof. There shall be automatic one (1) year
extensions of the Employment Period thereafter unless this Agreement is
terminated upon 30 days written notice by Employee or Employer, unless
superseded by subsequent Agreement by the parties.
          3. Compensation. During the Employment Period, for all services
rendered by Employee under this Agreement, Employer shall pay Employee an annual
salary at the rate of $180,000 (“Base Salary”) for year one (1), with such
annual increases thereafter for years (2) and (3) as Employer shall determine
but expected to be in a range

 



--------------------------------------------------------------------------------



 



of 3% to 5 % each calendar year. Employee’s salary shall be payable in
accordance with the customary payroll policy of Employer in effect at the time
such payment is made, or as may otherwise be mutually agreed upon by the
parties. The base salary may be increased from time to time at the discretion of
the Board of Directors, taking into account Employer’s growth and earnings. In
addition, Employer shall provide to Employee an automobile with applicable
insurance comparable with other senior management.
               3.1 Incentive Stock Options and Bonus Plan. Employee shall be
eligible to participate in Employer’s Executive Management Stock Option and
Bonus Plan. Grants shall be made annually with amounts based on individual and
Company performance at the discretion of the Compensation Committee of the Board
of Directors. Stock option grants shall have vesting requirements and the strike
price shall be based on the fair market value on the date of grant. Bonuses
shall be distributed annually at the discretion of the Compensation Committee
and the Board of Directors.
               3.2 Changes in Common Stock of Employer. If from time to time
during the term of this Agreement:
                    3.2.1 There is a dividend of any security, stock split or
other change in the character or amount of any of the outstanding securities of
Employer; or
                    3.2.2 There is any consolidation, merger or sale of all, or
substantially all, of the assets of Employer, then, in such event, any and all
new, substituted or additional securities or other property to which Employee is
entitled by reason of his ownership of the Stock Options, Stock Grants, stock
purchases, or the shares deliverable upon their exercise or purchase shall be
immediately subject to the provisions of this Agreement and be included on a pro
rata basis based upon the number of vested and unvested shares then held by
Employee for all purposes of this Agreement with the same force and effect as
the stock presently subject to this Agreement and with respect to which such
securities or property were distributed. Whenever a specific number of Stock
Options, Stock Grants, or stock purchases are stated in this Agreement, that
number shall be amended so as to reflect the original intention of the parties.
          4. Benefits. Employee shall be entitled, during each calendar year, to
four (4) weeks paid vacation. Vacation shall vest with Employee on the first day
of each calendar year. Employee shall also be entitled to holidays, sick leave,
and shall, along with his spouse and family, be eligible for participation in
such group insurance program, including hospitalization, major medical, life,
vision and dental as afforded general management of Employer. Employer shall
provide in the Employee’s name term life insurance in the face amount of not
less than Two Hundred and Fifty Thousand Dollars ($250,000), and subject to the
provisions of Section 6.2, Employer may elect to provide disability insurance.
Employer agrees to reimburse Employee for all reasonable out-of-pocket expenses
incurred by Employee in the fulfillment of his duties hereunder, including
travel expenses. Such reimbursements shall be made promptly, within thirty

Page 2



--------------------------------------------------------------------------------



 



(30) days of Employee’s submission to Employer of an itemized list of such
expenses, together with receipts therefore indicating the date upon and the
purpose for which such expenses were incurred and such other information as may
be reasonably required from time to time by Employer to substantiate such
expenditures for federal income tax purposes.
          5. Status as Employee. At all times during the Employment Period,
Employee shall be deemed to be an Employee of Employer for purposes of
determining Employee’s coverage under and eligibility to participate in, any
Employee benefit plans or programs which Employer now has or may hereafter
initiate. In the event it is necessary to amend any such plan or program in
order to assure that Employee is not discriminated against thereunder, Employer
shall promptly use its best efforts to make all such amendments or cause the
same to be made.
          6. Termination.
               6.1 Termination upon Death. If Employee dies during the Term,
this Agreement shall terminate, except that the representative of Employee’s
estate shall be entitled to receive the compensation herein provided for the
month in which death occurs, the amount accrued and payable under Section 4
hereof, except as otherwise stated herein. All unvested options granted the
Employee shall immediately be 100% fully vested and all rights and privileges
granted Employee shall accrue to the estate.
               6.2 Termination upon Disability. If during the Term, Employee
becomes physically or mentally disabled, whether totally or partially, so that
Employee is unable substantially to perform his services hereunder for (i) a
period of six consecutive months, or (ii) for shorter periods aggregating six
months during any consecutive twelve month period (Employee’s disability for
such period “Disability”), Employer may, at its option, at any time after the
last day of the six consecutive months of disability or the day on which such
shorter periods of disability during any consecutive twelve month period equal
an aggregate of six months, by written notice to Employee, terminate the Term of
Employee’s employment hereunder. Nothing in this Section 6.2 shall be deemed to
extend the Term. Upon such termination, Employee shall be entitled to receive
the compensation herein provided for the month in which Disability occurs, the
amount accrued and payable under Section 4 hereof, except as otherwise stated
herein. All unvested options granted the Employee shall immediately be 100%
fully vested and all rights and privileges granted Employee shall accrue to the
estate.
               6.3 Termination for Cause. If Employee neglects his duties
hereunder and such gross neglect shall not be discontinued promptly after
written notice thereof, is convicted of any felony, fails or refuses to comply
with the reasonable written policies of Employer or directives of the executive
officers of Employer that are not inconsistent with his position and such
failure shall not be discontinued promptly after written notice thereto, or
materially breaches affirmative or negative covenants or undertakings hereunder
and such breach shall not be remedied promptly, evidenced by proper Employer
documentation or other written notice to Employee, Employer may at

Page 3



--------------------------------------------------------------------------------



 



any time by thirty days written notice to Employee terminate the Term of
Employee’s employment hereunder. Except for accrued and unpaid salary and
vacation to the date of termination, Employee shall have no right to receive
unvested options, grants or any compensation or benefit from Employer hereunder.
               6.4 Termination by Employer Without Cause. If Employee’s
employment hereunder shall be terminated by reason of a breach of this Agreement
by Employer, Employer shall pay to Employee, as liquidated damages and not as a
penalty, in a lump sum immediately subsequent to the date of such termination,
an amount equal to the Base Salary of Employee for a twelve month period. It is
expressly understood and agreed that Employee shall not be obligated to mitigate
the damages caused by a termination of this employment for which he shall be
entitled to such liquidated damages. It is further expressly agreed and
understood that said payments of liquidated damages shall be in complete
satisfaction of any and all claims, liabilities and damages of any nature
whatsoever relating to or growing out of Employee’s employment or Employer’s
termination without cause of Employee’s employment, except as otherwise stated
herein. Also, all unvested options and stock grants granted the Employee shall
immediately be 100% fully vested.
               6.5 Voluntary Termination. In the event Employee voluntarily
terminates his employment with Employer, during or after the Employment Period,
Employee shall have no right to receive any compensation or benefit from
Employer hereunder, except for accrued and unpaid compensation and vacation due
on the date of such termination, except as otherwise stated herein.
               6.6 Stock Options and Change in Control. Employer and Employee
hereby acknowledge that, from time to time, Employer has issued and may in the
future issue to Employee options to purchase shares of the capital stock of
Employer, either pursuant to this Employment Agreement or otherwise (the
“Options”). Employer and Employee hereby agree that if there is a Change in
Control (as hereinafter defined) of Employer, then all of the Options and Grants
then issued and outstanding to Employee shall automatically and immediately
become vested and exercisable (the “Vested Options”). The date on which the
Change in Control occurs shall be the “Vesting Date.” Employee’s right to
exercise the Vested Options shall expire on the third anniversary of the Vesting
Date. For purposes of this Section 6.6, a “Change in Control” shall mean the
occurrence of: (a) the sale of all or substantially all of the capital stock of
Employer owned by Carlos E. Agüero or his equivalent beneficial owner; (b) the
resignation from the Board of Directors of Carlos E. Agüero unless caused by his
death or disability; (c) the acquisition at any time by a “person” or “group”
(as those terms are used in Sections 13(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (excluding, for this purpose, Employer or
any subsidiary or any employee benefit plan of Employer or any subsidiary) of
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) directly
or indirectly, of securities representing 50% or more of the combined voting
power in the election of directors of the then-outstanding securities of
Employer or any successor of Employer; (d) the termination of service as
directors, for any reason other than death or disability from the Board of
Directors of Employer (the

Page 4



--------------------------------------------------------------------------------



 



“Board”), during any period of two (2) consecutive years or less, of individuals
who at the beginning of such period constituted a majority of the Board, unless
the election of or nomination for election of each new director during such
period was approved by a vote of at least two-thirds of the directors still in
office who were directors at the beginning of the period; (e) approval by the
stockholders of Employer of any merger or consolidation or statutory share
exchange as a result of which the common stock of Employer shall be changed,
converted or exchanged (other than a merger or share exchange with a
wholly-owned subsidiary of Employer) or liquidation of Employer or any sale or
disposition of 50% or more of the assets or earning power of Employer except for
a tax free distribution of any portion of Employer to its shareholders; or
(f) approval by the stockholders of Employer of any merger or consolidation or
statutory share exchange to which Employer is a party as a result of which the
persons who were stockholders of Employer immediately prior to the effective
date of the merger or consolidation or statutory share exchange shall have
beneficial ownership of less than 50% of the combined voting power in the
election of directors of the surviving corporation following the effective date
of such merger or consolidation or statutory share exchange. “Change in Control”
shall not include any reduction in ownership by Employer of a subsidiary of
Employer or any other entity designated by the Board in which Employer owns at
least a 50% interest (including, but not limited to, partnerships and joint
ventures.)
          7. Certain Covenants of Employee.
               7.1 Covenants Against Competition. Employee acknowledges that
(i) the principal businesses of Employer involves diversified metals recycling
and product manufacturing, and such other and related activities as Employer may
become involved in (collectively, the “Business”); (ii) the Employer’s Business
is national in scope; and (iii) his work for Employer has brought him and shall
continue to bring him into close contact with many confidential affairs not
readily available to the public. In order to induce Employer to enter into this
Agreement, Employee covenants and agrees that:
                    7.1.1 Non-Compete.
                         (a) During Employee’s employment with Employer,
Employee shall not in the Eastern or Midwestern United States, including any
market region in which Employer, its subsidiaries or affiliates has done or
contemplates doing business, directly or indirectly, (i) engage in a business
which is competitive with the Employer’s Business for his own account;
(ii) except for employment by Employer, its subsidiaries or affiliates, enter
the employ of, or render any services to, any person engaged in such activities;
or (iii) become interested in any person engaged in a business which is
competitive with the Employer’s Business, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, employee,
trustee, consultant or in any other relationship or capacity; provided, however,
that Employee may own, directly or indirectly, solely as an investment,
securities of any entity which are traded on any national securities exchange or
in the over-the-counter market if Employee (a) is not a controlling person of,
or a member of a group which controls, such entity, or

Page 5



--------------------------------------------------------------------------------



 



(b) does not, directly or indirectly, own 1% or more of any class of securities
of such entity; and
                         (b) for a period of up to two (2) years following the
termination (whether voluntary or involuntary) of Employee’s employment with
Employer or any of its affiliates or subsidiaries, Employer may elect to enforce
one-year covenants set forth below by paying to Employee for each one-year
period a lump sum amount equal to one hundred percent (100%) of his base salary.
This lump sum amount shall be paid within ten (10) days of Employee’s
termination. The severance paid shall constitute a payment to enforce the
following covenants; (i) Employee shall not in the United States of America
directly or indirectly contract, solicit, sell to, serve or divert anyone who
was a transporter, supplier or customer of Employer or did business with
Employer during Employee’s employment with Employer; or (ii) Employee shall not
within two hundred (200) miles of a plant owned by the Employer, its subsidiary
or an affiliate directly or indirectly engage in a business which is competitive
with the Employer’s business for his own account or as a partner, shareholder,
officer, director, principal, agent, employee, trustee, consultant or in any
other capacity directly or indirectly.
                    7.1.2. Confidential Information. During and after the term
of Employee’s employment with Employer, Employee shall keep secret and retain in
strictest confidence, and shall not use for the benefit of himself or others
except in connection with the business and affairs of Employer, all confidential
matters of Employer and its subsidiaries or affiliates, including, without
limitation, trade “know-how”, secrets, customer lists, details of contracts,
pricing policies, operational methods, marketing plans or strategies, business
acquisition plans, new personnel acquisition plans, research projects, and other
business affairs of Employer, its subsidiaries, or affiliates, heretofore or
hereafter, and shall not disclose them to anyone, either during or after
employment by Employer, except as required in the course of performing duties
hereunder or with Employer’s express written consent. Confidential matters shall
not include information that is public knowledge, obtained from third parties
and/or required to be disclosed by law.
                    7.1.3 Property of Employer. All memoranda, notes, lists,
records and other documents (and all copies thereof) made or compiled by
Employee or made available to Employee concerning the business of Employer, its
subsidiaries or its affiliates shall be Employer’s property and shall be
delivered to Employer promptly upon the termination of Employee’s employment
with Employer, or at any other time on request.
                    7.1.4. Employees of Employer. During Employee’s employment
with Employer, and for a period of two years following the termination (whether
voluntary or involuntary) of Employee’s employment with Employer or any of its
subsidiaries or affiliates (the “Restricted Period”), Employee shall not,
directly or indirectly, solicit or encourage any Employee of Employer, its
subsidiaries or its affiliates to leave the employment of Employer, its
subsidiaries or its affiliates.

Page 6



--------------------------------------------------------------------------------



 



                    7.2 Rights and Remedies upon Breach. If Employee breaches,
or threatens to commit a breach of, any of the provisions of Section 7.1 (the
“Restrictive Covenants”), Employer shall have the following rights and remedies,
each of which rights and remedies shall be independent of the other and
severally enforceable, and all of which rights and remedies shall be in addition
to, and not in lieu of, any other rights and remedies available to Employer
under law or in equity:
                         7.2.1 Accounting. The right and remedy to require
Employee to account for and pay over to Employer all compensation, profits,
monies, accruals, increments or other benefits (collectively, “Benefits”)
derived or received by Employee as the result of any transactions constituting a
breach of any of the Restrictive Covenants, and Employee shall account for and
pay over such Benefits to Employer.
                    7.3 Injunctive Relief. Employee acknowledges that due to the
confidential nature of his employment relationship, any breach of the
Restrictive Covenants by Employee shall cause irreparable harm to Employer and
Employer may, at its option, obtain injunctive relief. Employee further
acknowledges that the scope and content of the Restrictive Covenants are
reasonable.
                    7.4 Severability of Covenants. If a Court of competent
jurisdiction determines that any of the Restrictive Covenants, or any part
thereof, is invalid or unenforceable, the remainder of the Restrictive Covenants
shall not thereby be affected and shall be given full effect, without regard to
the invalid portions.
                    7.5 Blue-Penciling. If a Court of competent jurisdiction
construes any of the Restrictive Covenants, or any part thereof, to be
unenforceable because of the duration of such provision or the area covered
thereby, such court shall have the power to reduce the duration or area of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced.
                    7.6 Employer’s Default. If Employer defaults on payments due
under Section 3(A) herein, then unless Employer cures the default within sixty
(60) days, the Restrictive Covenants shall be terminated and declared null and
void.
          8. Indemnification. Employer shall indemnify and defend Employee if
Employee is made a party, or threatened to be made a party, to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative, by reason of the fact that Employee is or was
an officer or director or Employee of Employer or any of its subsidiaries or
affiliates, in which capacity Employee is or was serving, against expenses
(including reasonable attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by him in connection with such
action, suit or proceeding to the fullest extent and in the manner set forth in
and permitted by the general corporation law of the state of incorporation of
Employer, and any other applicable law, as from time to time in effect.

Page 7



--------------------------------------------------------------------------------



 



          9. No Conflicting Agreement. Employee represents and warrants that as
of the effective date of this Agreement, he shall not be a party to any
Agreement, contract or understanding which would in any way restrict or prohibit
him from undertaking or performing his employment in accordance with the terms
and conditions of this Agreement.
          10. Other Provisions.
               10.1 Notices. Any notice or other communication required or which
may be given hereunder shall be in writing and shall be delivered personally,
telegraphed or telexed, or sent by certified, registered or express mail,
postage prepaid, and shall be deemed given when so delivered personally,
telegraphed or telexed, or if mailed, two days after the date of mailing, as
follows:

         
 
  (i) if to Employer, to:   Metalico, Inc.
 
      186 North Avenue East
 
      Cranford, NJ 07016  
 
  (ii) if to Employee, to:   Warren Jennings
 
      23 Everson Place
 
      Basking Ridge, NJ 07920

               10.2 Entire Agreement. This Agreement contains the entire
Agreement between the parties with respect to the subject matter hereof and
supersedes all prior Agreements, written or oral, with respect thereto.
               10.3 Waivers and Amendments. This Agreement may be amended,
modified, superseded, canceled, renewed or extended, and the terms and
conditions hereof may be waived, only by a written instrument signed by the
parties or, in the case of a waiver, by the party waiving compliance. No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any right, power or privilege hereunder, nor any single or partial exercise
of any right, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder.
               10.4 Governing Law. The parties hereto have relied on New Jersey
law in negotiating this Agreement, and it is expressly agreed that this
Agreement shall be governed and construed in accordance with the laws of the
State of New Jersey applicable to Agreements made and to be performed entirely
within such State, without regard to its conflicts of laws provisions.
               10.5 Assignment. This Agreement, and the Employee’s rights and
obligations hereunder, may not be assigned by Employee. Employer may assign this
Agreement and its rights, together with its obligation, as stated in
Section 6.6, hereunder

Page 8



--------------------------------------------------------------------------------



 



in connection with any sale, transfer or other disposition of all or
substantially all of its assets or business, whether by merger, consolidation or
otherwise.
               10.6 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
               10.7 Heading. The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

                  METALICO, INC.    
 
           
 
  By:        
 
     
 
Carlos E. Agüero    
 
      President    
 
                     
 
      WARREN JENNINGS    
 
      Employee    

Page 9